United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
___________

No. 10-3055
___________

United States of America,                *
                                         *
            Appellee,                    *
                                         *
      v.                                 *
                                         *
Theodore Tiger, Jr., also known as       *
Abdullah,                                *
                                         *
          Appellant.                     *
___________
                                             Appeals from the United States
No. 10-3121                                  District Court for the
___________                                  Western District of Missouri.

United States of America,                 *
                                          * [UNPUBLISHED]
            Appellee,                     *
                                          *
      v.                                  *
                                          *
Theodore Tiger, Jr.,                      *
                                          *
            Appellant.                    *
                                     ___________

                             Submitted: September 30, 2011
                                Filed: October 5, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________
PER CURIAM.

       A jury found Theodore Tiger guilty of conspiring to distribute more than 5
grams of cocaine base (crack), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and
846 (Count 1); distributing 5 grams or more of crack, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(B) (Counts 2-3); and being a felon in possession of firearms, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count 4). The district court1
sentenced him to concurrent prison terms of 135 months on Counts 1-3 and 120
months on Count 4, and 8 years of supervised release. Finding that by these offenses
Tiger had violated the terms of the supervised release he was already serving, the
court also revoked the earlier imposed supervised release and sentenced him to 24
months in prison, to be served consecutively to the 135-month sentence.

       In these consolidated appeals, Tiger’s counsel moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), and Tiger moved to have new
counsel appointed. After we reviewed the record independently pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), we granted counsel’s motion to withdraw, granted
Tiger’s motion for appointment of new counsel, and directed the parties to brief the
issue of whether there was sufficient evidence to support the drug-conspiracy
conviction. After careful review of the arguments advanced by both parties, and
viewing the evidence in a light most favorable to the jury’s verdict and accepting all
reasonable inferences that support the verdict, we conclude that there was sufficient
evidence to support the drug-conspiracy conviction. See United States v. Hernandez,
569 F.3d 893, 896 (8th Cir. 2009).

      Accordingly, we affirm the judgments of the district court.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-